98 S.E.2d 453 (1957)
246 N.C. 349
LUMBEE RIVER CONFERENCE OF the HOLINESS METHODIST CHURCH, Julian Ransom, Belton Bullard, M. L. Lowry, Trustees, Constituting the Board of Annual Conference Trustees of Lumbee River Conference of the Holiness Methodist Church, J. R. Lowry, as Bishop and Superintendent of Lumbee River Conference of the Holiness Methodist Church, C. W. Oxendine, as Pastor of Union Circuit of Lumbee River Conference of the Holiness Methodist Church, and Bracy Locklear, Tommie Chavis and Russell Oxendine, on behalf of themselves and all other members of Union Chapel Holiness Methodist Church,
v.
Fuller LOCKLEAR, A. A. Maynor, J. W. Jones, Leonard Jacobs, and A. B. Locklear.
No. 741.
Supreme Court of North Carolina.
June 7, 1957.
*456 Varser, McIntyre, Henry & Hedgpeth, McKinnon & McKinnon, Lumberton, for plaintiffs appellants.
Britt, Campbell & Britt, Lumberton for defendants appellees
DENNY, Justice.
It is not contended that the title to the property on which the Union Chapel Holiness Methodist Church, hereinafter called Union Chapel Church, is located has been put in issue in this case so as to require an adjudication thereof. Simmons v. Allison, 118 N.C. 763, 24 S.E. 716. It is apparent, however, that the defendants' refusal to permit the pastor assigned to the Union Circuit, which is composed of the Union Chapel and New Prospect Churches, to hold services in the Union Chapel Church, is bottomed on a deliberate and planned course of conduct on the part of the defendants to force the Conference to put the title to the 4-acre tract of land, on which the Union Chapel Church is located, in the trustees of the Union Chapel Church rather than to permit the title to remain in the trustees of the Conference, or in lieu of such change, to force the Bishop of the Conference to approve and designate Howard Oxendine as asssistant pastor of the Union Chapel Church. Some of the defendants so testified.
The defendants contend that the Union Chapel Church is a sovereign, independent, congregational church. Even so, it was stipulated in the trial below that such church is a member of the Conference. And it appears from the evidence disclosed by the record, including the Book of Discipline, pursuant to which the Union Chapel Church has been governed since 1900, that such church is not independent or congregational in its form of government, but that it is an integral part of the connectional system adopted by the Conference to which it belongs. Simmons v. Allison, supra.
According to the undisputed evidence in the trial below, this church has continuously, since 1900, been subject to assessment by the Conference for payment of certain obligations of the Conference; that under the rules and regulations as laid down in the Book of Discipline for the conduct of the Conference and its member churches, the trustees of the local church must be elected not by the local congregation but by the Quarterly Conference. The Cabinet of the Conference appoints the pastors; the pastor of a Circuit appoints the Class leaders in the local church or churches. In fact, the church government of the Conference makes no provision for the congregations of the member churches to take any official action on any matter affecting the pastors, officers, or the local leaders thereof. The officers of the local church are elected *457 upon recommendation of the pastor by the Quarterly Conference of such church, which Conference is composed of designated officials of that church. Such procedure is in no sense in accord with the customs and practices of a congregational church. Reid v. Johnston, 241 N.C. 201, 85 S.E.2d 114; Dix v. Pruitt, 194 N.C. 64, 138 S.E. 412; Windley v. McCliney, 161 N.C. 318, 77 S.E. 226.
While as pointed out in the statement of facts herein, the defendants allege in their answer, "That on 22 September 1956 the membership of Union Chapel Church met in a business session and after due consideration voted by a substantial majority to thereafter set up its own church program, conduct its own affairs, including the calling of its pastor and affiliating with such groups as it may desire," and that at said meeting it elected A. A. Maynor, J. W. Jones and Leonard Jacobs as trustees of the Union Chapel Church, the defendants offered no evidence whatsoever in support of any of these allegations.
The plaintiffs except to and assign as error the following portion of the charge to the jury: "Gentlemen of the jury, if the congregation of, and the Union Chapel Church, or Union Chapel Holiness Methodist Church is a sovereign, independent body, that is, if it has a congregational type of church government, that is, that it is an independent body, one within which the individual congregation selects its officers and establishes its rules and regulations, and if it were voluntarily and temporarily acting within a larger body, with the reserved right to withdraw therefrom, and if the deed dated November 24, 1922, was executed by the Trustees of the Union Chapel Church to the Trustees of the Lumbee River Conference of the Union Chapel Holiness Methodist Church, and was executed and delivered without due authority of the congregation of the said Union Chapel Church, and if the congregation of the Union Chapel Church has exercised such reserved right and withdrawn from the Lumbee River Conference of the Holiness Methodist Church, then you will answer this issue No."
We think this assignment of error is well taken and must be upheld for the following reasons: (1) There was no evidence adduced in the trial below sufficient to support a finding that the Union Chapel Church is a sovereign, independent body. (2) Irrespective of who is entitled to hold the legal title to the land on which its house of worship is located, such controversy does not affect or change the rules and regulations laid down in the Book of Discipline for the government of the Conference and the member churches composing the Conference. (3) There is no evidence on this record tending to show that the Union Chapel Church reserved the right to withdraw from the Conference, or if it did reserve such right that it has exercised that right and withdrawn from the Conference.
The stipulation entered into by counsel for plaintiffs and the defendants, set out hereinabove, with respect to the membership of the Union Chapel Church in the Conference, is binding on the defendants and conclusively puts to an end any contention on their part that such church had theretofore withdrawn from the Conference. Clapp v. Clapp, 241 N.C. 281, 85 S.E.2d 153; Turner v. Southeastern Grain Livestock Co., 179 N.C. 457, 102 S.E. 849; Stansbury, N. C. Law of Evidence, section 166.
While under the present state of the pleadings the question of title is not before us for adjudication, it would seem that if the trustees of the Union Chapel Church executed the deed referred to in the statement of facts, in 1922, to the Conference trustees without the knowledge or approval of the Union Chapel Church, the Conference, unless there is some ground by which the Union Chapel Church is estopped, would have no right to hold such property for the use and benefit of the Conference but would be required to hold it for the use and benefit of the Union Chapel *458 Church, for whose benefit it was originally conveyed. Wheeless v. Barrett, 229 N.C. 282, 49 S.E.2d 629; Western N. C. Conference v. Talley, 229 N.C. 1, 47 S.E.2d 467.
There is no evidence revealed on the record before us which, in our opinion, is sufficient to justify a denial of the relief sought by the plaintiffs. Therefore, the judgment entered below will be vacated and the cause remanded for another hearing. Furthermore, if upon such hearing, upon the pleadings and issues as now cast, the evidence is substantially in accord with that adduced in the trial below, the plaintiffs will be entitled to have the court give a peremptory instruction on each issue. Reynolds v. Earley, 241 N.C. 521, 85 S.E.2d 904; City of Shelby v. Lackey, 236 N.C. 369, 72 S.E.2d 757; McIntosh, N. C. Practice and Procedure (2nd Ed.), section 1516.
The plaintiffs are entitled to a new trial and it is so ordered.
New trial.